Citation Nr: 1218209	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an allergic disorder. 


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to December 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Board remanded the Veteran's claim for further action, to include additional development of the evidence.  The matter has been returned to the Board for further appellate consideration.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records reflect that, in June 1993, the Veteran was treated for a one-month history of red, scratchy, watery eyes with photophobia and milky white discharge.  One week later, the Veteran was assessed as having resolving viral conjunctivitis.  A July 1993 treatment record also reflects an assessment of resolving viral conjunctivitis.  However, a subsequent July 1993 record reflects that the Veteran had been evaluated for itchy and blurry eyes and diagnosed with viral conjunctivitis, and that he now had similar problems with occasional sneezing and itchy nose; the assessment at that time was allergic conjunctivitis.  

VA treatment records reflect that in March 2005, the Veteran reported having a sinus infection and ear infection with pressure.  The assessment was sinusitis, possibly allergic in nature, and bilateral otitis, possibly allergic in nature.  An August 2006 VA treatment record reflects that the Veteran complained of seasonal allergies.  Also, a May 2010 VA optometry consult note reflects that the Veteran's medical eye history included recurrent allergic conjunctivitis resulting in photophobia.  

The report of a January 2007 VA eye examination reflects that the Veteran reported, and the records confirmed, an episode of eye allergies and ophthalmological treatment that included treatment with eye drops and oral antihistamines.  It was noted that the Veteran complained of decreased acuity at near, headaches, photophobia, and eye pain, but that no ophthalmological treatment had been rendered for this condition, and that there was no additional reported eye injury surgery or disease.  The examiner stated that ocular health was within normal limits for each eye, with no permanent visual consequence from documented allergic conjunctivitis, and opined that the Veteran's complaints of headache, eye pain, photophobia, and decreased acuity at near were most likely not related to a history of allergic conjunctivitis.  However, the examiner did not provide any rationale for this opinion.  

The report of a January 2007 VA general medical examination reflects a diagnosis of allergies, without any physical evidence, and without residual.

In its September 2010 remand, the Board instructed the RO to schedule the Veteran for another VA examination to evaluate his complaints of a chronic allergic disability.  The examiner was to conduct a complete history and physical and assign all relevant diagnoses, with the Veteran's reports of symptoms used to assign a diagnosis even if they were not active at the time of the examination.  The examiner was also to specifically determine whether the Veteran's reported allergic symptoms should be considered a chronic disability and, if so, provide an opinion as to whether any diagnosed allergy disorder began in service or is related to service.

The Veteran was provided a VA examination in May 2011.  The report of that examination indicates that the examiner reviewed the service and post-service treatment records, and stated that there were no diagnoses of allergy noted in the record, although the Veteran had been treated for a significant viral conjunctivitis in June 1993 that had included symptoms of watery eyes and swelling of the eye lids and periorbital region.  The examiner noted that the Veteran's symptoms had lasted for greater than one month in service, but that an allergic reaction was not implicated in the eye condition; the examiner did not acknowledge the July 1993 assessment of allergic conjunctivitis.  The diagnosis was no objective findings for a diagnosis of chronic allergy.  The examiner stated that, although the Veteran's entrance physical examination in February 1987 showed a history of hay fever prior to enlistment, the Veteran was never diagnosed with allergy while in service, and post-service treatment records showed no diagnosis or treatment for allergy; in this regard, the examiner did not address the March 2005, August 2006, or May 2010 VA treatment records noted above.  The examiner opined that the Veteran's claimed chronic allergic disability was not caused by or a result of a condition shown during active duty. 

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In this regard, while the January 2007 VA examinations reflect that the opinions that the Veteran did not have a current allergic disorder related to service, they are not adequate opinions, as they provide no rationales for these assessments.  Also, the opinion of the May 2011 VA examiner that the Veteran's claimed chronic allergic disability was not caused by or a result of a condition shown during active duty was based on the inaccurate factual premise that the Veteran was not noted to have had an allergic reaction in service, and that no post-service treatment records indicate any diagnoses of or treatment for allergies.  Thus, this opinion is also inadequate to support a decision on the merits.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Under these circumstances, the Veteran should be provided another examination and opinion addressing whether he has an allergic disorder, and, if so, whether such disability is related to his period of service.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any allergic disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has an allergic disorder.  The Veteran's reports of symptoms should be used to in determining any diagnosis even if they are not active at the time of the examination, and the examiner should specifically determine whether the Veteran's reported allergic symptoms should be considered a chronic disability.  In doing so, the examiner should specifically consider the March 2005 VA treatment record reflecting an assessment of sinusitis, possibly allergic in nature, and bilateral otitis, possibly allergic in nature; the August 2006 VA treatment record reflecting that the Veteran complained of seasonal allergies; and the May 2010 VA optometry consult note reflecting that the Veteran's medical eye history included recurrent allergic conjunctivitis resulting in photophobia.

If any such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability began during, was caused by, or is otherwise related to service, to specifically include the diagnosis of and treatment for allergic conjunctivitis in July 1993.

A complete rationale for all opinions must be provided.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


